Exhibit 10.7

AMENDMENT NO. 3 TO CREDIT AND SECURITY AGREEMENT (REVOLVER)

THIS AMENDMENT NO. 3 TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) is made
as of this 28th day of December, 2018 (the “Amendment Effective Date”), by and
among MIDCAP FUNDING X TRUST, a Delaware statutory trust (as successor by
assignment from MidCap Funding IV Trust, as successor by assignment from MidCap
Financial Trust), individually as a Lender, and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender., the lenders (individually, each a “Lender” and collectively, the
“Lenders”) party to the Credit Agreement (as defined below), ACCURAY
INCORPORATED, a Delaware corporation (“Accuray” or “Borrower Representative”),
TOMOTHERAPY INCORPORATED, a Wisconsin corporation, and any additional borrower
that may hereafter be added to this Agreement (collectively, “Other Borrowers”
and, together with Borrower Representative, each individually as a “Borrower”,
and collectively as “Borrowers”).

RECITALS

A.Borrowers, Agent and the Lenders are party to that certain Credit and Security
Agreement dated as of June 14, 2017, as previously amended and modified (as
amended hereby, and as may be further amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
Lenders agreed to make available to Borrowers a revolving loan facility in the
maximum principal amount of $32,000,000 at any time outstanding.  Capitalized
terms used but not defined in this Amendment shall have the meanings that are
set forth in the Credit Agreement, as amended hereby.

B.Borrowers have requested certain amendments to the Credit Agreement all as set
forth herein.

C.The parties now agree to amend and modify the Credit Agreement all in
accordance with the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

1.Specific Amendments to Credit Agreement.

(a)New definitions of Alternative Interest Rate Amendment, Alternative Interest
Rate Election Event and Third Amendment Effective Date are added to Section 1.1
of the Credit Agreement in alphabetical order to read as follows:

““Alternative Interest Rate Amendment” has the meaning set forth in Section
2.1(b)(iv)(E).”

““Alternative Interest Rate Election Event” has the meaning set forth in Section
2.1(b)(iv)(E).”

““Third Amendment Effective Date” means December 28, 2018.”

 

--------------------------------------------------------------------------------

 

(b)A new Section 2.1(b)(iv)(E) of the Credit Agreement is hereby added to read
as follows:

“(E) If at any time Agent determines in good faith (which determination shall be
conclusive absent manifest error) that either (1) the circumstances set forth in
subparagraph (C) of this Section 2.1(b)(iv) have arisen and such circumstances
are unlikely to be temporary or (2) the circumstances set forth in subparagraph
(C) of this Section 2.1(b)(iv) have not arisen but the supervisor for the
administrator of the LIBOR Rate or a Governmental Authority having jurisdiction
over Agent has made a public statement identifying a specific date after which
the LIBOR Rate shall no longer be used for determining interest rates for loans
(in the case of either such clause (1) or (2), an “Alternative Interest Rate
Election Event”), Agent (acting at the direction of the Required Lenders) and
the Borrower Representative shall endeavor to establish an alternate rate of
interest to the LIBOR Rate that gives due consideration to any evolving or the
then prevailing market convention for determining a rate of interest for
leveraged syndicated loans in the United States at such time (provided, to the
extent such prevailing market convention is not administratively feasible for
Agent, such successor rate shall be applied in a manner as otherwise reasonably
determined by Agent, which application shall in no event result in a higher cost
of funding than Loans bearing interest at the Base Rate), and shall enter into
an amendment to this Agreement to reflect such alternate rate of interest and
such other related changes to this Agreement as may be applicable (an
“Alternative Interest Rate Amendment”) (and the Lenders hereby (A) authorize and
direct Agent to execute and deliver any such amendment in respect of which the
Required Lenders have indicated in writing to Agent that such amendment (and the
alternate interest rate specified therein) is satisfactory to the Required
Lenders and (B) acknowledge and agree that Agent shall be entitled to all of the
exculpations and indemnifications provided for in this Agreement in favor of
Agent in executing and delivering any such amendment). Notwithstanding anything
to the contrary in Section 11.16, an Alternative Interest Rate Amendment shall
become effective without any further action or consent of any other party to
this Agreement.  To the extent an alternate rate of interest is adopted as
contemplated hereby, the approved rate shall be applied in a manner consistent
with prevailing market convention; provided that, to the extent such prevailing
market convention is not administratively feasible for Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by Agent.  From
such time as an Alternative Interest Rate Election Event has occurred and
continuing until an alternate rate of interest has been determined in accordance
with the terms and conditions of this paragraph, (x) any conversion or
continuation request that requests the conversion of any Loan to, or
continuation of any Loan at, the LIBOR Rate shall be ineffective, and (y) if any
Notice of Borrowing requests a Loan at the LIBOR Rate, such Loan shall be made
at the Base Rate; provided that, to the extent such Alternative Interest Rate
Election Event is as a result of clause (2) above in this subparagraph (v), then
clauses (x) and (y) of this sentence shall apply during such period only if the
LIBOR Rate for such Interest Period is not available or published at such time
on a current basis.  Notwithstanding anything contained herein to the contrary,
if such alternate rate of interest as determined in this subparagraph (v) is
determined to be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.”

 

--------------------------------------------------------------------------------

 

(c)Section 2.2(g) of the Credit Agreement is hereby deleted in its entirety and
restated to read as follows:

“(g)Deferred Revolving Loan Origination Fee.  If Lenders’ funding obligations in
respect of the Revolving Loan Commitment under this Agreement terminate for any
reason (whether by voluntary termination by Borrowers, by reason of the
occurrence of an Event of Default or otherwise) other than as a result of a
refinancing of 100% of the Loans by Agent and all Lenders prior to the
Commitment Expiry Date and other than the reduction in the Revolving Loan
Commitment on the First Amendment Effective Date, Borrowers shall pay to Agent
on the date of such termination, for the benefit of all Lenders committed to
make Revolving Loans on the Closing Date, a fee as compensation for the costs of
such Lenders being prepared to make funds available to Borrowers under this
Agreement, equal to an amount determined by multiplying the Revolving Loan
Commitment terminated by the following applicable percentage amount:  three
percent (3%) for the first year following the Third Amendment Effective Date,
two percent (2%) for the second year following the Third Amendment Effective
Date, and one percent (1%) thereafter. All fees payable pursuant to this
paragraph shall be deemed fully earned and non-refundable as of the Closing
Date.”

2.Reaffirmation of Security Interest.  Each Borrower hereby expressly
acknowledges and agrees that all Liens granted under the Financing Documents
extend to and cover all of the obligations of Borrowers and any other Credit
Party to Agent and the Lenders, now existing or hereafter arising including,
without limitation, those arising in connection with the Credit Agreement, as
amended by this Amendment, upon the terms set forth in the Credit Agreement, all
of which Liens are hereby ratified, reaffirmed, confirmed and approved.

3.Enforceability.  This Amendment constitutes the legal, valid and binding
obligation of Borrowers, and is enforceable against Borrowers in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.  Each of the agreements,
documents and instruments executed in connection herewith to which a Borrower is
a party constitutes the legal, valid and binding obligation of such Borrower,
and is enforceable against such Borrower in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws relating to the enforcement of creditors’ rights generally and by
general equitable principles.

4.Confirmation of Representations and Warranties.  Each Credit Party represents
and warrants to Agent and Lenders that, before and after giving effect to this
Amendment:

(a)the representations and warranties of each Credit Party contained in the
Financing Documents are true, correct and complete in all material respects (or,
if such representation or warranty is, by its terms, qualified by materiality,
in all respects) on and as of the date hereof, except to the extent that any
such representation or warranty relates to a specific date in which case such
representation or warranty is true, correct and complete in all material
respects (or, if such representation or warranty is, by its terms, qualified by
materiality, in all respects) as of such earlier date.

 

--------------------------------------------------------------------------------

 

(b)The execution and delivery by each Credit Party of this Amendment and the
performance by it of the transactions herein contemplated (i) are and will be
within its powers, (ii) have been authorized by all necessary action, (iii) are
not and will not conflict with or result in any breach or contravention of, or
the creation of any Lien under, any Material Contract to which any Credit Party
is a party, any Organizational Document of any Credit Party, any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which any Credit Party or the property of any Credit Party is subject,
(iv) will not violate any applicable Law (including, without limitation, any
corporation law, limited liability company law or partnership law of the states
in which the Credit Parties are organized), and (v) will not result in a
limitation on any material licenses, permits or other governmental approvals
applicable to the business, operations or properties of any Credit Party.

(c)This Amendment and all allonges, assignments, instruments, documents, and
agreements executed and delivered in connection herewith, are and will be valid,
binding, and enforceable against each Credit Party in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.

(d)No Event of Default or Default has occurred and is continuing as of the date
of this Amendment.

(e)Both before and after giving effect to (a) the Loans to be made or extended
on the date hereof, (b) the disbursement of the proceeds of such Loans pursuant
to the instructions of the Credit Parties, (c) the consummation of the
transactions contemplated in the Financing Documents, and (e) the payment and
accrual of all transaction costs in connection with the foregoing, the Credit
Parties, taken as a whole, are Solvent.

5.Conditions to Effectiveness.  The obligation of Agent and Lenders to enter
into this Amendment shall be subject to the satisfaction of the following
conditions precedent:

(a) that Agent shall have a copy of this Amendment, duly executed by Borrowers,
Agent and Required Lenders, in form and substance satisfactory to Agent;

(b)that Agent shall have a copy of the corresponding amendment to the Affiliated
Credit Agreement duly executed by the parties thereto, in form and substance
satisfactory to Agent; and

(c)all fees payable to Agent or any Lender in connection with the execution of
this Amendment shall have been paid.

6.Costs, Fees and Expenses.  In consideration of Agent’s and each Lender’s
agreement to enter into this Amendment, Borrowers shall be responsible for the
payment of all reasonable costs, fees and expenses of Agent’s counsel incurred
in connection with the preparation of this Amendment and any related
documents.  All such costs, fees and expenses shall be paid with proceeds of
Revolving Loans.

 

--------------------------------------------------------------------------------

 

7.Defenses and Setoffs.  Each Credit Party hereby represents and warrants that
as of the date hereof, there are no defenses, setoffs, claims or counterclaims
which could be asserted against the Agent or the Lenders arising from or in
connection with the Credit Agreement or any other Financing Document.

8.Affirmation.  Except as specifically amended pursuant to the terms hereof, the
Credit Agreement and all other Financing Documents (and all covenants, terms,
conditions and agreements therein) shall remain in full force and effect, and
are hereby ratified and confirmed in all respects by Borrowers.  Each Borrower
covenants and agrees to comply with all of the terms, covenants and conditions
of the Credit Agreement (as amended hereby) and the Financing Documents
notwithstanding any prior course of conduct, waivers, releases or other actions
or inactions on Agent’s or any Lender’s part which might otherwise constitute or
be construed as a waiver of or agreement to such terms, covenants and
conditions.

9.No Waiver or Novation.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of Agent
or Lenders, nor constitute a waiver of any provision of the Credit Agreement,
the other Financing Documents or any other documents, instruments and agreements
executed or delivered in connection with any of the foregoing.  Nothing herein
is intended or shall be construed as a waiver of any existing Defaults or Events
of Default under the Credit Agreement or other Financing Documents or any of
Agent’s or Lenders’ rights and remedies in respect of such Defaults or Events of
Default.  This Amendment (together with any other document executed in
connection herewith) is not intended to be, nor shall it be construed as, a
novation of the Credit Agreement.

10.Incorporation of Credit Agreement Provisions.  The provisions contained in
Section 12.8 (Governing Law; Submission to Jurisdiction) and 12.9 (Waiver of
Jury Trial) of the Credit Agreement are incorporated herein by reference to the
same extent as if reproduced herein in their entirety.

11.Headings.  Section headings in this Amendment are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

12.Counterparts.  This Amendment may be executed in counterparts, and such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Signatures by facsimile or by electronic mail delivery of an
electronic version of any executed signature page shall bind the parties hereto.

13.Reference to the Effect on the Financing Documents.  Upon the effectiveness
of this Amendment, each reference in any Financing Document to “this Amendment,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to such Financing Document as modified by this Amendment.

(SIGNATURES APPEAR ON FOLLOWING PAGES)

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Amendment as of the day and year first hereinabove set forth.

BORROWER

REPRESENTATIVE:

 

ACCURAY INCORPORATED,

a Delaware corporation

 

 

 

 

 

 

 

By:

 

/s/ Shigeyuki Hamamatsu

 

 

 

 

Shigeyuki Hamamatsu

 

 

 

 

Chief Financial Officer

 

 

 

 

 

OTHER

BORROWERS:

 

TOMOTHERAPY INCORPORATED,

a Wisconsin corporation

 

 

 

 

 

 

 

By:

 

/s/ Shigeyuki Hamamatsu

 

 

 

 

Shigeyuki Hamamatsu

 

 

 

 

Director

 

 

signature page to amendment no. 3 to

credit and security agreement

(revolver)

 

CHICAGO/#3235802

--------------------------------------------------------------------------------

 

AGENT:

 

MIDCAP FUNDING X TRUST, a Delaware statutory trust

 

 

 

 

 

 

 

By:

 

Apollo Capital Management, L.P.

 

 

Its:

 

Investment Manager

 

 

 

 

 

 

 

 

 

By:

 

Apollo Capital Management GP, LLC

 

 

 

 

Its:

 

General Partner

 

 

 

 

 

 

 

 

 

By:

 

/s/ Maurice Amsellem

 

 

 

 

 

 

Maurice Amsellem

 

 

 

 

 

 

Authorized Signatory

 

 

 

 

 

LENDER:

 

MIDCAP FUNDING X TRUST, a Delaware statutory trust

 

 

By:

 

Apollo Capital Management, L.P.

 

 

Its:

 

Investment Manager

 

 

 

 

 

 

 

 

 

By:

 

Apollo Capital Management GP, LLC

 

 

 

 

Its:

 

General Partner

 

 

 

 

 

 

 

 

 

By:

 

/s/ Maurice Amsellem

 

 

 

 

 

 

Maurice Amsellem

 

 

 

 

 

 

Authorized Signatory

 

 

 

signature page to amendment no. 3 to credit and security agreement (revolver)

 

CHICAGO/#3235802